Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 1 of 21 PageID: 41312




    Regina S.E. Murphy (NJ Bar No. 031712010)   Charles M. Denton (admitted pro hac vice)
    BARNES & THORNBURG, LLP                     BARNES & THORNBURG, LLP
    1000 N. West Street, Suite 1500             171 Monroe Avenue N.W., Suite 1000
    Wilmington, DE 19801                        Grand Rapids, MI 49503-2694
    Tel: (302) 300-3434                         Tel: (616) 742-3974
    Fax: (302) 300-3456                         Fax: (616) 742-3999
    Email: gigi.murphy@btlaw.com                Email: charles.denton@btlaw.com

    Attorneys for Defendant, Flint CPS Inks
    Holdings LLC

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                  NEWARK VICINAGE

    OCCIDENTAL CHEMICAL CORPORATION,

           Plaintiff,

    vs.                                              Civil Action No.: 2:18-cv-11273-JLL-JAD

    21ST CENTURY FOX AMERICA, INC.;                             ANSWER,
    3M COMPANY; AKZO NOBEL COATINGS,                      ADDITIONAL DEFENSES,
    INC.; ALDEN LEEDS INC.; ALLIANCE                  COUNTERCLAIMS, AND CROSS-
    CHEMICAL INC.; AMERICAN INKS &                      CLAIMS OF DEFENDANT
    COATINGS CORPORATION; ARKEMA                       FLINT CPS INKS HOLDING LLC
    INC.; ASHLAND LLC; ATLANTIC
    RICHFIELD COMPANY; ATLAS
    REFINERY, INC.; BASF CATALYSTS LLC;
    BASF CORPORATION; BATH IRON
    WORKS CORPORATION; BENJAMIN
    MOORE & CO.; BEROL CORPORATION;
    BORDEN & REMINGTON CORP.;
    CAMPBELL FOUNDRY COMPANY;
    CANNING GUMM LLC; CBS
    CORPORATION; CHARGEURS, INC.;
    CHEMTRADE CHEMICALS
    CORPORATION; CLEAN EARTH OF
    NORTH JERSEY, INC.; CNA HOLDINGS
    LLC; COATS & CLARK INC.; CONOPCO,
    INC.; COOPER INDUSTRIES, LLC;
    COVANTA ESSEX CO.; CRODA INC.;
    CURTISS-WRIGHT CORPORATION;
    DARLING INGREDIENTS INC.; DII
    INDUSTRIES, LLC; E.I. DU PONT DE
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 2 of 21 PageID: 41313




    NEMOURS AND COMPANY; ELAN
    CHEMICAL CO., INC.; EMERALD KALAMA
    CHEMICAL, LLC; ENPRO INDUSTRIES,
    INC.; ESSEX CHEMICAL CORPORATION;
    EVERETT SMITH GROUP LTD.; FLINT CPS
    INKS HOLDINGS LLC; FORT JAMES LLC;
    FOUNDRY STREET CORPORATION;
    FOUNDRY STREET DEVELOPMENT, LLC;
    FRANKLIN-BURLINGTON PLASTICS, INC.;
    GARFIELD MOLDING COMPANY, INC.;
    GENERAL ELECTRIC COMPANY;
    GIVAUDAN FRAGRANCES
    CORPORATION; GOODRICH
    CORPORATION; HARRIS CORPORATION;
    HEXCEL CORPORATION; HEXION INC.;
    HOFFMANN-LA ROCHE, INC.;
    HONEYWELL INTERNATIONAL, INC.;
    HOUGHTON INTERNATIONAL INC.;
    INNOSPEC ACTIVE CHEMICALS LLC; INX
    INTERNATIONAL INK CO.; ISP
    CHEMICALS LLC; JOHNSON & JOHNSON
    CONSUMER INC.; KALAMA SPECIALTY
    CHEMICALS, INC.; KEARNY SMELTING &
    REFINING CORP.; LEEMILT’S
    PETROLEUM, INC.; LEGACY VULCAN,
    LLC; MALLINCKRODT LLC; MCKESSON
    CORPORATION; MELON LEASING
    CORPORATION, INC.; MELTSER TONNELE
    AVENUE LLC; MI HOLDINGS, INC.;
    NAPPWOOD LAND CORPORATION;
    NATIONAL-STANDARD LLC; NEU
    HOLDINGS U.S. CORPORATION; NEWELL
    BRANDS INC.; NOKIA OF AMERICA
    CORPORATION; NOVARTIS
    CORPORATION; NOVELIS CORPORATION;
    NOVEON HILTON DAVIS, INC.; OTIS
    ELEVATOR COMPANY; PABST BREWING
    COMPANY, LLC; PALIN ENTERPRISES
    L.L.C.; PFISTER URBAN RENEWAL
    CORPORATION; PHARMACIA LLC; PITT-
    CONSOL CHEMICAL COMPANY; PMC
    GLOBAL, INC.; PPG INDUSTRIES, INC.;
    PUBLIC SERVICE ELECTRIC AND GAS
    COMPANY; PURDUE PHARMA
    TECHNOLOGIES, INC.; QUALA SYSTEMS,
    INC.; QUALITY CARRIERS, INC.; REVERE


                                        2
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 3 of 21 PageID: 41314




    SMELTING & REFINING CORPORATION;
    REXAM BEVERAGE CAN COMPANY;
    ROSELLE MAUSOLEUM MAINTENANCE
    FUND, INC.; ROYCE ASSOCIATES, A
    LIMITED PARTNERSHIP; RTC
    PROPERTIES, INC.; SAFETY-KLEEN
    ENVIROSYSTEMS COMPANY; SEQUA
    CORPORATION; SETON COMPANY, INC.;
    SPECTRASERV, INC.; STANLEY BLACK &
    DECKER INC.; STWB INC.; SUN
    CHEMICAL CORPORATION; SUNOCO
    (R&M), LLC; SUNOCO PARTNERS
    MARKETING & TERMINALS L.P.; TATE &
    LYLE INGREDIENTS AMERICAS LLC;
    TEVAL CORPORATION; TEXTRON, INC.;
    THE HARTZ MOUNTAIN CORPORATION;
    THE NEWARK GROUP, INC.; THE
    OKONITE COMPANY, INC.; THE
    SHERWIN-WILLIAMS COMPANY;
    TIFFANY AND COMPANY; UNITED
    STATES STEEL CORPORATION;
    VANDERBILT MINERALS, LLC;
    WESTROCK-SOUTHERN CONTAINER,
    LLC; WIGGINS PLASTICS, INC.; AND
    ZENECA INC.,

          Defendants and Third-Party Plaintiffs

    v.

    PASSAIC VALLEY SEWERAGE
    COMMISSIONERS,
    BOROUGH OF EAST NEWARK,
    BOROUGH OF EAST RUTHERFORD,
    BOROUGH OF ELMWOOD PARK,
    BOROUGH OF FAIR LAWN,
    BOROUGH OF FRANKLIN LAKES,
    BOROUGH OF GLEN RIDGE,
    BOROUGH OF GLEN ROCK,
    BOROUGH OF HALEDON,
    BOROUGH OF HASBROUCK HEIGHTS,
    BOROUGH OF HAWTHORNE,
    BOROUGH OF LODI,
    BOROUGH OF NORTH ARLINGTON,
    BOROUGH OF NORTH CALDWELL,

                                                  3
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 4 of 21 PageID: 41315




    BOROUGH OF NORTH HALEDON,
    BOROUGH OF PROSPECT PARK,
    BOROUGH OF RUTHERFORD,
    BOROUGH OF TOTOWA,
    BOROUGH OF WALLINGTON,
    BOROUGH OF WOODLAND PARK f/k/a
    BOROUGH OF WEST PATERSON,
    BOROUGH OF WOOD-RIDGE,
    CITY OF CLIFTON,
    CITY OF EAST ORANGE,
    CITY OF GARFIELD,
    CITY OF NEWARK,
    CITY OF ORANGE TOWNSHIP,
    CITY OF PASSAIC,
    CITY OF PATERSON,
    TOWNSHIP OF BELLEVILLE,
    TOWN OF HARRISON,
    TOWN OF KEARNY,
    TOWN OF NUTLEY,
    TOWNSHIP OF BLOOMFIELD,
    TOWNSHIP OF CEDAR GROVE,
    TOWNSHIP OF LITTLE FALLS,
    TOWNSHIP OF LYNDHURST,
    TOWNSHIP OF MONTCLAIR,
    TOWNSHIP OF SADDLE BROOK,
    TOWNSHIP OF SOUTH HACKENSACK,
    TOWNSHIP OF SOUTH ORANGE VILLAGE,
    TOWNSHIP OF WEST ORANGE, and
    VILLAGE OF RIDGEWOOD,

           Defendants and Third-Party Defendants.


                           ANSWER AND ADDITIONAL DEFENSES
                       OF DEFENDANT FLINT CPS INKS HOLDINGS LLC

          NOW COMES Defendant Flint CPS Inks Holdings LLC , by and through its counsel of

   record Barnes & Thornburg LLP, and for its Answer to Plaintiff’s Amended Complaint, paragraph

   by paragraph, states as follows:




                                                4
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 5 of 21 PageID: 41316




           1 – 37: The allegations in Paragraphs 1 through 37 do not pertain to this Defendant directly,

   and are therefore neither admitted nor denied for lack of information sufficient to form a belief as

   to the truth thereof. To the extent such allegations constitute conclusions of law, no answer is

   required.

           38 – 51: The conclusions of law contained in Paragraphs 38 through 51 require no answer.

   To the extent the remaining allegations pertain to this Defendant, they are denied as untrue. Any

   and all further allegations in these paragraphs are neither admitted nor denied for lack of

   information sufficient to form a belief as to the truth thereof.

           52: The referenced Counterclaim pleadings speak for themselves, and Defendant reaffirms

   such allegations and claims; to the extent Plaintiff mischaracterizes such pleadings or alleges facts

   to the contrary, such allegations of Plaintiff are denied as untrue.

           53: The conclusions of law contained in Paragraph 53 require no answer. The referenced

   pleadings speak for themselves, and Defendant reaffirms such allegations and claims; to the extent

   Plaintiff mischaracterizes such pleadings or alleges facts to the contrary, such allegations of

   Plaintiff are denied as untrue.

           54: The conclusions of law contained in Paragraph 54 require no answer. Any remaining

   allegations are neither admitted nor denied for lack of information sufficient to form a belief as to

   the truth thereof.

           55: The conclusions of law contained in Paragraph 55 require no answer. The referenced

   pleadings speak for themselves, and Defendant reaffirms such allegations and claims; to the extent

   Plaintiff mischaracterizes such pleadings or alleges facts to the contrary, such allegations of

   Plaintiff are denied as untrue.




                                                     5
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 6 of 21 PageID: 41317




           56: The conclusions of law contained in Paragraph 56 require no answer. Any remaining

   allegations are neither admitted nor denied for lack of information sufficient to form a belief as to

   the truth thereof.

           57-59: The conclusions of law contained in Paragraphs 57 through 59 require no answer.

   To the extent the remaining allegations pertain to this Defendant, they are denied as untrue. Any

   and all further allegations in these paragraphs are neither admitted nor denied for lack of

   information sufficient to form a belief as to the truth thereof.

           60-65: Being conclusions of law, Paragraphs 60 through 65 on jurisdiction and venue

   require no answer. Any remaining allegations are neither admitted nor denied for lack of

   information sufficient to form a belief as to the truth thereof.

           66 – 231: The allegations in Paragraphs 66 through 231, other than Paragraph 108, do not

    pertain to this Defendant, and are therefore neither admitted nor denied for lack of information

    sufficient to form a belief as to the truth thereof. Furthermore, the allegations in Paragraph 108

    are denied as untrue, as this Defendant is not a Michigan corporation; Defendant affirmatively

    states that Flint CPS Inks Holdings LLC is a Texas limited liability company with its principal

    place of business at 17177 N. Laurel Park Drive, Suite 300, Livonia, Michigan 48152.

           232 – 258: The allegations in Paragraphs 232 through 258 do not pertain to this Defendant,

   and are therefore neither admitted nor denied for lack of information sufficient to form a belief as

   to the truth thereof. To the extent such allegations constitute conclusions of law, no answer is

   required.

           259. To the extent the allegations contained in Paragraph 259 regarding the Central Steel

   Drum (“CSD”) property state conclusions of law, no answer is required.              This Defendant

   specifically denies that it “contracted for the disposal or treatment of hazardous substances at the



                                                     6
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 7 of 21 PageID: 41318




   CSD Property” as untrue. Any and all remaining allegations contained in this paragraph are neither

   admitted nor denied for lack of information sufficient to form a belief as to the truth thereof.

           260 – 284: The allegations in Paragraphs 260 through 284 do not pertain to this Defendant,

   and are therefore neither admitted nor denied for lack of information sufficient to form a belief as

   to the truth thereof.

           285 – 286: The conclusions of law contained in Paragraphs 285 through 286 require no

   answer. This Defendant specifically denies any responsibility for the alleged “releases of dieldrin”

   into the Lower Passaic River. Any and all further allegations in these paragraphs do not pertain to

   this Defendant, and are therefore neither admitted nor denied for lack of information sufficient to

   form a belief as to the truth thereof.

           287– 328: The conclusions of law contained in Paragraphs 287 through 328 require no

   answer. To the extent the remaining allegations pertain to this Defendant, they are denied as

   untrue. Any and all further allegations in these paragraphs are neither admitted nor denied for lack

   of information sufficient to form a belief as to the truth thereof.

           329 – 333: The conclusions of law contained in Paragraphs 329 through 333 require no

   answer, and the referenced Third-Party Complaint pleadings and writings speak for themselves.

                                            CAUSES OF ACTION

                  COUNT I: CERCLA COST RECOVERY UNDER SECTION 107(a)

           334.     Defendant incorporates by reference its Answers to Paragraphs 1 through 333

   above as if fully set forth therein.

           335.     The conclusions of law contained in Paragraph 335 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.



                                                      7
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 8 of 21 PageID: 41319




           336.    The conclusions of law contained in Paragraph 336 require no answer. To the

   extent the remaining allegations pertain to this Defendant, they are denied as untrue. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

           337.    The conclusions of law contained in Paragraph 337 require no answer. To the

   extent the remaining allegations pertain to this Defendant, they are denied as untrue. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

           338.    The conclusions of law contained in Paragraph 338 require no answer. Defendant

   specifically denies that Plaintiff is entitled to proceed pursuant to CERCLA Section 107(a) as a

   responsible party. To the extent the remaining allegations pertain to this Defendant, they are

   denied as untrue. Any and all further allegations in this paragraph are neither admitted nor denied

   for lack of information sufficient to form a belief as to the truth thereof.

                  COUNT II: CONTRIBUTION UNDER CERCLA SECTION 113

                       FOR RESPONSE COSTS INCURRED BY PLAINTIFF

           339.    Defendant incorporates by reference its Answers to Paragraphs 1 through 338

   above as if fully set forth therein.

           340.    The conclusions of law contained in Paragraph 340 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.T

           341.    The conclusions of law contained in Paragraph 341 require no answer. To the

   extent the remaining allegations pertain to this Defendant, they are denied as untrue. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

                                                      8
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 9 of 21 PageID: 41320




           342.    The conclusions of law contained in Paragraph 342 require no answer. To the

   extent the remaining allegations pertain to this Defendant, they are denied as untrue. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

           343.    The conclusions of law contained in Paragraph 343 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

           344.    The conclusions of law contained in Paragraph 344 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

           345.    The conclusions of law contained in Paragraph 345 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

           346.    The conclusions of law contained in Paragraph 346 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

                       COUNT III: CERCLA DECLARATORY JUDGMENT

           347.    Defendant incorporates by reference its Answers to Paragraphs 1 through 346

   above as if fully set forth therein.

           348.    The conclusions of law contained in Paragraph 348 require no answer. To the

   extent the remaining allegations pertain to this Defendant, they are denied as untrue. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.



                                                      9
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 10 of 21 PageID: 41321




           349.    The conclusions of law contained in Paragraph 349 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

           350.    The conclusions of law contained in Paragraph 350 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

           351.    The conclusions of law contained in Paragraph 351 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.

           352.    The conclusions of law contained in Paragraph 352 require no answer. Any and all

   further allegations in this paragraph are neither admitted nor denied for lack of information

   sufficient to form a belief as to the truth thereof.


      COUNT IV: CONTRIBUTION UNDER CERCLA SECTION 113 FOR RESPONSE
         COSTS INCURRED BY PLAINTIFF AS A RESULT OF DEFENDANTS’
                            COUNTERCLAIMS

           353 – 363: The allegations in Paragraphs 353 through 363 do not pertain to this Defendant,

   and are therefore neither admitted nor denied for lack of information sufficient to form a belief as

   to the truth thereof. To the extent such allegations constitute conclusions of law, no answer is

   required.

           WHEREFORE, Defendant Flint CPS Inks Holdings LLC respectfully requests that this

   Court dismiss Plaintiff’s Amended Complaint with prejudice or upon trial enter a Judgment of no

   cause of action against Plaintiff and in favor of Defendant; award Defendant its attorneys’ fees and

   costs for having to defend this action; and award Defendant such further and other legal and

   equitable relief as this Court deems just and proper.


                                                      10
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 11 of 21 PageID: 41322




                                      ADDITIONAL DEFENSES

          NOW COMES Defendant Flint CPS Inks Holdings LLC, by and through its attorneys

   Barnes & Thornburg LLP, and for its Additional Defenses to Plaintiff’s Amended Complaint

   hereby states as follows:

          1.      The Amended Complaint fails to state a claim against Defendant upon which relief

   can be granted.

          2.      The claims asserted in the Amended Complaint are barred in whole or in part by

   the applicable statutes of limitations, statute of repose and/or laches.

          3.      The Amended Complaint is barred in whole or in part by Defendant’s contribution

   protection pursuant to CERCLA Section 113(f)(2).

          4.      The Plaintiff is barred from recovering some or all costs alleged in the Amended

   Complaint because, upon information and belief, the costs allegedly incurred by the Plaintiff were

   not reasonable, necessary and/or consistent with the National Contingency Plan.

          5.      Upon information and belief, the claims under CERCLA are barred insofar as the

   Plaintiff seeks to recover costs, expenses and damages other than response costs or for responsive

   activity, as such terms are defined by CERCLA.

          6.      The Plaintiff is barred from recovering some or all of the costs alleged in the

   Amended Complaint because, upon information and belief, Plaintiff has failed to properly mitigate

   its damages or to take reasonable steps to prevent its damages.

          7.      Defendant’s acts did not cause any of the injuries, costs or damages of which the

   Plaintiff now complains; therefore, no liability exists on the part of Defendant for any such injuries,

   costs or damages.




                                                     11
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 12 of 21 PageID: 41323




           8.      Plaintiff is barred from recovering the costs alleged in the Amended Complaint

   because Defendant is, at most, a de micromis party exempt from CERCLA liability. See 42 U.S.C.

   § 9607(o).

           9.      In the alternative, in the event Defendant is found to be liable for response costs or

   response activity costs alleged by the Plaintiff, Defendant should be liable only for its

   proportionate share of such costs because the harms alleged by the Plaintiff are distinct and

   reasonably capable of division, and because there is a reasonable basis for determining the

   contribution of each party to the alleged harm or harms.

           10.     Plaintiff’s claims against Defendant are barred insofar as they are the result of

   intervening and superseding acts and omissions of Plaintiff and/or third-parties over whom

   Defendant had no control or due to an Act of God.

           11.     Plaintiff is barred from recovering some or all of the costs alleged in the Amended

   Complaint because (a) such costs were caused by acts or omissions of a third-party other than an

   employee or agent of Defendant or one with a contractual relationship with Defendant; (b)

   Defendant exercised due care with respect to any alleged hazardous substances concerned; and

   (c) Defendant took precautions against foreseeable acts or omissions of any third-party and the

   consequences that could foreseeably result from such acts or omissions.

           12.     Defendant is not liable under CERCLA because there is no evidence that any

   hazardous substance allegedly generated by it was disposed of, released or threatened to be

   released at the Site.

           13.     To the extent that Plaintiff has received payments of its claimed costs from others,

   the full amount of such payments should be credited to reduce the costs that the Plaintiff seeks to

   recover against Defendant.



                                                    12
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 13 of 21 PageID: 41324




          14.      Plaintiff has failed to join all parties whose presence is needed for a just

   adjudication.

          15.      Plaintiff’s claims are barred based upon its own contributory negligence.

          16.      Plaintiff is not entitled to relief to the extent it failed to exercise due care with

   respect to, or take reasonable steps to respond to, the releases or threatened releases of hazardous

   substances alleged in the Amended Complaint.

          17.      Plaintiff’s claims are barred by application of the equitable doctrines of waiver,

   estoppel and/or unclean hands.

          18.      Plaintiff’s claims are barred by prior release or settlement.

          19.      Defendant reserves the right to assert and rely on any additional defenses as may

   become available or apparent through discovery and during the course of this action.

          WHEREFORE, Defendant Flint CPS Inks Holdings LLC respectfully requests that this

   Court dismiss Plaintiff’s Amended Complaint with prejudice or upon trial enter a Judgment of no

   cause of action against Plaintiff and in favor of Defendant; award Defendant its attorneys’ fees and

   costs for having to defend this action; and award Defendant such further and other legal and

   equitable relief as this Court deems just and proper.

    Dated: August 5, 2021                              BARNES & THORNBURG LLP

                                                       /s/ Regina S.E. Murphy
                                                       Regina S.E. Murphy (NJ Bar No. 031712010)
                                                       1000 N. West Street, Suite 1500
                                                       Wilmington, DE 19801
                                                       Tel: (302) 300-3434
                                                       Fax: (302) 300-3456
                                                       Email: gigi.murphy@btlaw.com

                                                       Charles M. Denton (admitted pro hac vice)
                                                       171 Monroe Avenue N.W., Suite 1000
                                                       Grand Rapids, MI 49503-2694
                                                       Tel: (616) 742-3974


                                                     13
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 14 of 21 PageID: 41325




                                                    Fax: (616) 742-3999
                                                    Email: charles.denton@btlaw.com

                                                    Attorneys for Defendant, Flint CPS Inks
                                                    Holdings LLC


                                 AMENDED COUNTERCLAIMS

          NOW COMES Defendant Flint CPS Inks Holdings LLC (f/k/a Flint Ink Corporation)

   (“Flint”), by and through its counselof record Barnes & Thornburg LLP, and for its Amended

   Counterclaims against Plaintiff Occidental Chemical Corporation (“OxyChem”) hereby alleges:

                                     JURISDICTION AND VENUE

          1.      The Counterclaims set forth herein arise out of the same transactions and

   occurrences that are set forth in the Amended Complaint.

          2.      If jurisdiction is proper with respect to the Amended Complaint, it is proper with

   respect to these Counterclaims.

          3.      If venue is proper with respect to the Amended Complaint, it is proper with respect

   to these Counterclaims.

                                           THE PARTIES
          4.      Upon information and belief, Plaintiff/Counter-Defendant OxyChem is a

   corporation organized and existing under the laws of the State of New York, with a principal place

   of business located at 5005 LBJ Freeway, Dallas, Texas 75380.

          5.      Plaintiff/Counter-Defendant OxyChem is Diamond Alkali Company, or at least the

   corporate successor to all the liabilities of Diamond Alkali Company (“successor-in-interest”),

   which owned and/or operated the Diamond Alkali Plant at the time 2,3,7,8-TCDD and other

   Hazardous Substances were disposed and released into the Passaic River and other parts of the

   Diamond Alkali “Superfund” Site. OxyChem is the same entity as, or the successor-in-interest to,

   numerous other entities involved in the ownership and/or operation of the Diamond Alkali Plant,


                                                  14
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 15 of 21 PageID: 41326




   including but limited to Kolker Realty Company, Kolker Chemical Works, Inc., Diamond Alkali

   Organic Chemical Division, Inc., Diamond Alkali Company, Diamond Chemicals Company,

   Diamond Shamrock Chemicals Company, Occidental Electrochemicals Corporation, Occidental

   Diamond Alkali Corporation, and Occidental Agricultural Products, Inc. (with OxyChem

   hereinafter at times collectively referred to as “OxyChem”).

                                    GENERAL ALLEGATIONS

          6.      Plaintiff OxyChem has refused to perform response activities and pay its share of

   response costs at the Diamond Alkali “Superfund” Site, which is comprised of the former

   pesticides manufacturing plant and surrounding properties at 80 and 120 Lister Avenue in Newark,

   New Jersey (Operable Unit 1 (“OU-1”)), the Lower Passaic River Study Area, the Newark Bay

   Study Area and the areal extent of contamination. The United States Environmental Protection

   Agency (“EPA”) defines these areas as including the 17-mile stretch of the Lower Passaic River

   and its tributaries from the Dundee Dam to Newark Bay, along with the Newark Bay and portions

   of the Hackensack River, Arthur Kill and Kill Van Kull.


          7.      Plaintiff is liable for all response costs caused by disposal, releases and/or

   threatened releases of Hazardous Substances at and from facilities owned and/or operated by

   OxyChem and its predecessors-in-interest at 80 and 120 Lister Avenue, Newark, New Jersey (the

   “Diamond Alkali Plant”) and facilities where OxyChem and its predecessors-in- interest disposed

   of Hazardous Substances, including 2,3,7,8-tetrachlorodibenzo-p-dioxin (“2,3,7,8-TCDD”), a

   particularly potent form of Dioxin. Releases and disposals from the Diamond Alkali Plant are the

   driving force behind ongoing and future investigations and remedial actions at the Diamond Alkali

   “Superfund” Site.


          8.      If Defendant has any liability under Plaintiff’s Amended Complaint, which is

   denied, then Defendant seeks contribution from Plaintiff OxyChem pursuant to Section 113 of the


                                                  15
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 16 of 21 PageID: 41327




   Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), 42

   U.S.C. § 9613.


          9.        If Defendant is found to be liable pursuant to Plaintiff’s CERCLA Section 107

   claim for costs allegedly incurred pursuant to the RM 10.9 Removal UAO, as described in the

   Amended Complaint at ¶ 34, then Defendant is entitled to a set-off pursuant to Section 113 of

   CERCLA for the amounts found to be attributable to Plaintiff to the full extent of Plaintiff’s

   equitable share of those costs considering the significant Dioxin concentrations at that location, the

   refusal of Plaintiff to participate in the EPA Consent Order for the removal action, and the lack of

   any U.S. EPA claim against this Defendant.


          10.       Plaintiff has the burden to prove that each Defendant is not a CERCLA-exempt de

   micromis party as defined in CERCLA §107(o), and failing such proof Defendant is statutorily

   entitled to its attorneys’ fees, expert witness fees and costs associated with defending this suit.


          11.       In addition, Defendant seeks a declaration that Plaintiff OxyChem is liable under

   CERCLA for future costs that will be incurred as a result of releases of Dioxin and other Hazardous

   Substances to the Diamond Alkali Superfund Site by OxyChem and its predecessors- in- interest.


                                       FIRST COUNTERCLAIM

         Attorneys’ Fees and Costs Pursuant to the Comprehensive Environmental Response,
              Compensation and Liability Act, 42 U.S.C. § 9607 (o)(4) and §9607 (p)(7)
          12.       Congress enacted the Small Business Liability Protection Act because “too often,

   small-volume contributors of wastes at a Superfund site…have been sued to contribute to

   Superfund cleanups.” See Small Business Liability Protection Act, May 21, 2001, H.R. Report No.

   107-70, Part 2, at Background and Need for Legislation. Congress addressed this matter “by

   providing statutory exemptions from liability for certain parties, and by adjusting the burden of

   proof in actions against these parties.”

                                                    16
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 17 of 21 PageID: 41328




          13.     Accordingly, CERCLA contains a de micromis exemption from liability at Section

   107(o), that applies, inter alia, to those who arranged for disposal of less than 110 gallons of liquid

   materials or 200 pounds of solid materials containing Hazardous Substances. See 42 U.S.C. §

   9607(o).


          14.     Section 107(o) of CERCLA provides that “[a] person shall not be liable, with

   respect to response costs at a facility on the National Priorities List, under this Act if liability is

   based solely on paragraph (3) [as “arranger”] or (4) [as “transporter”] of subsection (a) [Section

   107(a)(3) or (4)] and the person, except as provided in paragraph (4) of this Section, can

   demonstrate that:

                   (A)      the total amount of material containing hazardous substances that the
                   person arranged for disposal or treatment of, or arranged with a transporter for
                   transport for disposal or treatment of, or excepted for transport for disposal or
                   treatment, at the facility was less than 110 gallons of liquid materials were less than
                   200 pounds of solid materials (or such greater or lesser amounts as the administrator
                   may determineby regulation; and

                   (B)     all or part of the disposal, treatment, or transport concerned occurred
                   before April 1, 2001.

          15.     In a contribution action, the burden of proof is on the party bringing the action to

   demonstrate that the de micromis exemption is not applicable. See CERCLA § 107(o)(4).


          16.     CERCLA provides that a nongovernmental entity that commences a contribution

   action shall be liable to the defendant for all reasonable costs of defending the action, including all

   reasonable attorney’s fees and expert witness fees, if defendant is not liable for contribution based

   on the de micromis exemption. See 42 U.S.C. § 9607(p)(7).


          17.     While Defendant denies any liability on Plaintiff’s Amended Complaint, Plaintiff

   has not alleged nor can it prove that Defendant is more than a de micromis party completely exempt

   from CERCLA liability. If Plaintiff OxyChem fails to meet its burden of proof, Defendant shall be


                                                     17
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 18 of 21 PageID: 41329




   entitled to recover from Plaintiff the statutory costs and fees set forth in 42 U.S.C. § 9607(p)(7).

                                     SECOND COUNTERCLAIM

    Contribution and Declaratory Judgment Pursuant to the Comprehensive EnvironmentalResponse,
                       Compensation and Liability Act, 42 U.S.C. § 9613(f)(1)
          18.     Defendant repeats and reiterates the allegations set forth in the preceding

   paragraphs as if set forth fully herein.


          19.     CERCLA Section 113(f)(1), 42 U.S.C. § 9613(f)(1), provides that any person may

   seek contribution from any other person who is liable or potentially liable under CERCLA Section

   107(a), 42 U.S.C. § 9607(a).


          20.     CERCLA Section 113(g)(2), 42 U.S.C. § 9613(g)(2), provides that any person may

   seek a declaration of liability for “response costs” or “damages,” as these terms are defined in

   CERCLA Sections 101(23), (24), and (25), 42 U.S.C. §§ 9601(23), (24), and (25), and CERCLA

   Section 101(6), 42 U.S.C. § 9601(6).


          21.     Defendant is alleged by Plaintiff to be a “person” as defined in CERCLA Section

   101(21), 42 U.S.C. §§ 9601(21).

          22.     To the extent that the Site is found to be a “Facility” as defined in CERCLA Section

   101(9), 42 U.S.C. § 9601(9), and to the extent that the use, storage, discharge, release, and/or

   disposal of materials or substances upon, or adjacent to the Site is found to have resulted in a

   “release,” or “threatened release,” of a Hazardous Substance, as these terms are defined in

   CERCLA Section 101(22), 42 U.S.C. § 9601(22), which release has caused, continues to cause,

   and/or threatens to cause contamination of soil, surface water, or groundwater resources at, upon,

   or under the Diamond Alkali Site or the Lower Passaic River, then Plaintiff/Counter-Defendant,

   as the entity or successor-in-interest to the persons that released, discharged, and/or disposed

   and/or arranged for the treatment or disposal of Hazardous Substances, as defined under CERCLA


                                                    18
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 19 of 21 PageID: 41330




   Section 101(14), 42 U.S.C. § 9601(14), is liable pursuant to CERCLA Section 107(a),42 U.S.C. §

   9607(a), for response costs and damages, incurred at the Site not inconsistent with the National

   Contingency Plan.


           23.     Plaintiff/Counter-Defendant OxyChem is liable under CERCLA Section 113 for

   response costs resulting from its disposal and releases of Hazardous Substances from the Diamond

   Alkali Plant and into the Passaic River and the surrounding area.


           24.     Pursuant to CERCLA Section 113(f)(1), 42 U.S.C. § 9613(f)(1), if Defendant is

   held liable in connection with the Site, it is entitled to contribution from Plaintiff for all or part of

   the response costs and damages Defendant has incurred or may incur with regard to the Site.


           25.     Pursuant to CERCLA Section 113(g)(2), 42 U.S.C. § 9613(g)(2), Defendant is

   entitled to a declaration that Plaintiff is liable to the Defendant for all or part of the response costs

   and damages which the Defendant has incurred or may incur in connection with the Site.

           WHEREFORE, the Defendant respectfully requests that this Court:

                   a.        Dismiss Plaintiff’s Amended Complaint against this Defendant;

                   b.        Enter a declaratory judgment that Plaintiff/Counter-Defendant OxyChem is

   a liable party under 42 U.S.C. § 9607(a)(2) &(3) for disposal and releases of Hazardous Substances

   at and from the Diamond Alkali Plant, other disposal areas within the LPRSA, and the Diamond

   Alkali “Superfund” Site, and that OxyChem is liable for any and all response costs that may be

   incurred in the future;

                   c.        Enter judgment under 42 U.S.C. § 9613 against Plaintiff/Counter-Defendant

   OxyChem finding that OxyChem is liable to Defendant for any and all response costs which may

   be incurred by Defendant in connection with the disposal and releases of Hazardous Substances at

   or from the Diamond Alkali Plant and other disposal areas within the LPRSA, to the LPRSA



                                                      19
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 20 of 21 PageID: 41331




   (including the RM 10.9 Removal Area) and the Diamond Alkali “Superfund” Site, or, in the

   alternative, for a 100 percent allocation by the Court (using such equitable factors as the Court

   determines are appropriate) to OxyChem of response costs incurred and to be incurred in

   connection with the disposal and release of Hazardous Substances at or fromthe Diamond Alkali

   Plant and other disposal areas within the LPRSA to the LPRSA (includingthe RM 10.9 Removal

   Area) and the Diamond Alkali “Superfund” Site;

                  d.      Enter a declaratory judgment against Plaintiff for Plaintiff's future share of

   work to be undertaken, past and future costs, and past and future damages;

                  e.      Award damages against Plaintiff to this Defendant as no more than a

   CERCLA-exempt de micromis party for costs and fees incurred defending against the claims

   asserted by Plaintiff in the Amended Complaint;

                  f.      Award Defendant all recoverable compensatory and other damages for

   which Plaintiff is responsible;

                  g.      Award Defendant prejudgment interest, costs, and attorneys’ and experts’

   fees; and

                  h.      Award Defendant such further and other legal and equitable relief as this

   Court deems just and appropriate.




                                                   20
Case 2:18-cv-11273-MCA-LDW Document 1371 Filed 08/05/21 Page 21 of 21 PageID: 41332




                                           CROSS-CLAIMS

          Defendant denies any and all Cross-Claims filed or to be filed in this matter and reserves

   the right to assert Cross-Claims for contribution and other relief.



    Dated: August 5, 2021                             BARNES & THORNBURG LLP

                                                      /s/ Regina S.E. Murphy
                                                      Regina S.E. Murphy (NJ Bar No. 031712010)
                                                      1000 N. West Street, Suite 1500
                                                      Wilmington, DE 19801
                                                      Tel: (302) 300-3434
                                                      Fax: (302) 300-3456
                                                      Email: gigi.murphy@btlaw.com

                                                      Charles M. Denton (admitted pro hac vice)
                                                      171 Monroe Avenue N.W., Suite 1000
                                                      Grand Rapids, MI 49503-2694
                                                      Tel: (616) 742-3974
                                                      Fax: (616) 742-3999
                                                      Email: charles.denton@btlaw.com

                                                      Attorneys for Defendant, Flint CPS Inks
                                                      Holdings LLC




                                                    21
